Citation Nr: 1758038	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (DM), to include as due to exposure to herbicides. 

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.   

3.  Entitlement to service connection for a bilateral eye disability to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a Board hearing in Washington, D.C., in August 2009 before the undersigned. 

In March 2010 the Board remanded this case to the RO.

In July 2014, the Board denied service connection for bilateral hearing loss, DM, bilateral eye disability, depression, as well as disabilities of the hands, wrists, elbows, shoulders, ankles, feet, neck, and left hip.  The Board remanded the issues of service connection for gastroesophageal reflux disease (GERD), hypertension, and bilateral knee arthritis.

The Veteran appealed the Board's July 2014 decision with respect only to entitlement to service connection for DM including as due to claimed inservice exposure to herbicides and service connection for a bilateral eye disability to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Vacatur and Remand (JMPR), the Court, in a September 2015 Order, vacated the Board's July 2014 decision as to those two issues and  remanded the matter to the Board.

In December 2015, the Board denied the issues of service connection for GERD, bilateral knee arthritis, hypertension, and bilateral eye disability.  The issue of service connection for DM was remanded.

The Veteran appealed to the Court the issues of service connection for hypertension and bilateral eye disability.  Pursuant to a Joint Motion for Partial Remand (JMPR), the Court, in an August 2016 Order, vacated the Board's December 2015 decision as to those two issues and remanded the matter to the Board.  In the interim, the RO completed the action requested by the Board as to service connection for DM on remand.

In February 2017, the Board denied service connection for DM, hypertension, and a bilateral eye disability to include as secondary to hypertension.  The Veteran appealed to the Court all three issues.  Pursuant to a September 2017 Joint Motion for Remand (JMR), the Court vacated the Board's February 2017 decision as to those three issues and remanded the matter to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR noted that the Board's prior July 2014 decision was vacated and remanded because the Board erred by failing to address whether the information contained in the record was sufficient information to submit to the U.S. Army and Joint Services Records Center (JSSRC) to verify whether he was exposed to herbicides while serving in Thailand.  Thereafter, in a December 2015 decision, the Board stated that the September 2015 JMPR referenced an earlier Board remand that instructed the RO to submit a request to the JSRRC "in the event that the Veteran provided information sufficient to do so regarding his alleged exposure to herbicides while in Thailand."  However, the Board noted that "service records document that the Veteran was assigned to the 504th Engineering Detachment from November 1967 until November 1968," and that the Veteran testified that he was assigned to build an asphalt highway in an area called ADK, approximately 50 miles from Korat Royal Thai Air Force Base (AFB).  The Board noted that a request be made of the JSRRC.  Subsequently, the JSRRC Coordinator issued a formal finding that determined evidence did not show herbicide exposure, noting that the Veteran "was not a security policeman, security patrol dog handler, or member of the security police squadron" and, therefore, "the Veteran's exposure to herbicides has not been verified."  

In June 2016, VA issued a deferred rating decision noting the memorandum "does not assert and the record does not demonstrate that AMC submitted a request to JSRRC as ordered by the Court and Board."  The decision instructed VA "to seek corroboration of the [504th Construction Detachment] unit's participation in the construction of a highway approximately 50 miles from Korat Royal Thai AFB, an area known as 'ADK,'" and to seek verification of aerial spraying of herbicides.  Subsequently, the AMC issued a memorandum for the record noting that the Department of Defense's list of herbicide use and test sites outside Vietnam "indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964," and that tactical herbicides were aerially applied.  The memorandum noted that "[t]he Compensation Service cannot provide any additional evidence beyond that described above to support the Veteran's claim" and noted that "unless the claim is inherently incredible," regional offices should "send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure." 

In August 2016, the parties entered into a JMPR as to those portions of the December 2015 Board decision that denied the Veteran's claims for hypertension and an eye disability.  The JMPR noted that remand was required for the Board to determine if the Veteran was exposed to herbicides during service.  In February 2017, the Board then issued a decision which denied claims of entitlement to service connection for DM and hypertension, to include as due to herbicides, and a bilateral eye disability to include as secondary to hypertension.  The Board determined that the Veteran "served outside the time period . . . addressed for herbicide exposure" in the AMC memorandum, and did not have duties consistent with service along the Korat Royal Thai AFB perimeter.  The JMR stated that the Board did not, however, explain why VA did not submit a request to the JSRRC.  

At this juncture, the Board notes that it is apparent that the Board did not submit a JSRRC request for the very reasons noted in the JMR, namely because the Veteran served outside the cited time period and did not have duties consistent with exposure to herbicides.  However, since that was in fact noted by the Board, it appears clear that this rationale has not been accepted.  In addition, the Veteran has further described his service in recent correspondence, so the Board finds that a request of the JSRRC should be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC.  The RO/AMC shall send, along with a copy of this Remand, a description of the Veteran's account of his service and exposure to herbicides in Thailand and the JSRRC should indicate, if possible, if the Veteran was exposed to herbicides.  

The Veteran was assigned to the 504th Engineering Detachment from November 1967 until November 1968, as a heavy construction engineer, and also says he was also attached to the 538th Engineer Battalion.  He reported that he was assigned to build an asphalt highway to connect Korat Royal Thai AFB to Sattahip through the jungle.  This area was referred to as "80k."  He indicated that they were located at the village of Poe Dan as well as Camp Essayons.  He stated that he was located in the fields where herbicides were sprayed which killed vegetation and that he personally saw a person hand spraying vegetation.  In addition, he related that planes did the spraying which killed the vegetation.  See, e.g. letter submitted by Veteran in October 2017.

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

